Gobdon, J.,
(dissenting). — I concur in the disposition made of the motions, and also in all that is said upon the questions of practice, but dissent from the conclusion reached by my brethren in regard to the merits. I think the evidence conclusively shows that a trust relation was created between the bank and respondent, which continued until the appellant went into possession, that the proceeds of the draft went into the hands of appellant, and inasmuch as he is not in law a bona fide holder for value without notice, there is nothing to prevent the trust character being impressed upon the funds in his hands. Upon the facts the case differs widely from Bowman v. First National Bank, 9 Wash. 614 (38 Pac. 211), where the proceeds of the collection were to be remitted to the party who was seeking to impress the trust, and they were remitted according to the usual custom of banks, while here it was the duty of the bank to hold the proceeds of the collection until called for by respondent. I think the learned trial judge reached a correct conclusion, and that the judgment should be affirmed.